DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed 16 December 2019.  Claims 1-18, 37, and 45 are pending and have been examined.  Claims 19-34, 36-44, and 46-51 has been canceled as part of a preliminary amendment.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18, 35, and 45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) 1-18, 35, and 45 is/are directed to the abstract idea of a performance evaluation that identifies an award amount as part of determined performance scores as well as wagering on award portions. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-18, 35, and 45) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (18) is/are directed to a method, claim(s) (35 and 45) is/ are directed to a computer program product, and claims(s) (1-17) is/are directed to an apparatus and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-18, 35 and 45 recite(s) mental process.  Specifically the independent claims 1, 18, and 35 recite a mental process: as drafted, the claim recites the limitation of determining the start and end of a performance cycle, determining a final performance score, and assigning portions which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a processor, nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the by a processor language, the claim encompasses the user manually determining a performance during a cycle and a performance score. The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.



Step 2A Prong 2

Specifically the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea of identifying, receiving, and assigning on a computer to perform the determining, and assigning steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a processor is used to perform both the determining and assigning steps.  The processor in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the performance evaluation that identifies an award amount as part of determined performance scores as well as wagering on award portions). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): identifying a duration, identify an award amount, receiving event data, and receiving one or more inputs performs the determining, and assigning steps. The identifying and receiving steps are recited at a high level of generality (i.e., as a general means of determining a performance evaluation), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The processor that performs 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-18, 35, and 45 recite(s) identifying a duration, identify an award amount, receiving event data, and receiving one or more inputs performs the determining, and assigning steps which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for identifying, determining, receiving, and assigning which is the abstract idea steps of valuing an idea (performance evaluation that 

Thus the claims recites an abstract idea directed to a mental process (i.e. to performance evaluation that identifies an award amount as part of determined performance scores as well as wagering on award portions).  Using a computer to identifying, determining, receiving, and assigning the data resulting from this kind mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The performance evaluation that identifies an award amount as part of determined performance scores as well as wagering on award portions would clearly be to a mental activity that a company would go through in order to decide an award for performance.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to award for a perfromance:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            Claims 2-4, 6, 7, 11, 12, 14, and 45 recite limitations which further limit the claimed analysis of data.

Claims 13 recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer   

Claims 5, 8, 10, and 15-17 recites limitations directed to claim language viewed non-functional data labels.  

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the performance of a user and awards.  This is not a technical or technological problem but is rather in the realm of performance management and therefore an abstract idea.

Step 2B

The claim(s) 1-18, 35, and 45 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.



Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18, 35, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (U.S. Patent Publication 2003/0233278 A1) in view of Lutnick (U.S. Patent 10,535,230 B2).

	Referring to Claim 1, Marshall teaches a system comprising: one or more processors (see; par. [0018] of Marshall teaches a computer and computing devices (i.e. processor));

a non-transitory computer readable storage medium including instructions that, when executed by the one or more processors cause the one or more processors to perform operations including: (see; par. [0091] of Marshall teaches computer memory and computers).

identifying, using the one or more processors, a duration for a performance cycle (see; par. [0158] and par. [0205] of Marshall teaches the a defined period of time (i.e. cycle) for reward determination).

identifying an award amount for the performance cycle (see; Figure 1, par. [0101] and par. [0108] of Marshall teaches identifying an award based on determining an award amount for a defined time).

determining that a start of the performance cycle has occurred (see; par. [0205] of Marshall teaches determining a time period).

receiving event data associated with activity of a plurality of users during the performance cycle (see; par. [0005] and par. [0205] of Marshall teaches collecting information regarding a performance for a specific time period).

determining that an end of the performance cycle has occurred (see; par. [0205] of Marshall teaches a defined period of time (i.e. cycle) used to determine an award).

determining final performance scores for the plurality of users during the performance cycle using the event data, wherein individual users of the plurality of users have corresponding final performance scores (see; par. [0349] of Marshall teaches the determining of performance scores, for par. [0205] a defined period of time (i.e. cycle) for a user).

Marshall does not explicitly disclose the following limitations, however,

Lutnick teaches assigning portions of the award amount to a first subset of the plurality of users based on the final performance scores, wherein users of the first subset have corresponding award portions (see; col. 41, line (61) – col. 42, line 12, and col. 43, lines (29-59) of Lutnick teaches assigning an award amount from a pool of money from multiple users and awarding the winning participants the correct award amount, col. 108, lines (18-24) in the form of an award portion), and
receiving one or more inputs identifying performance wagers for at least a portion of the first subset of the plurality of users for use in a new performance cycle, wherein the performance wagers correspond to a fraction of an award portion (see; col. 108, lines 

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for tasks and activities and other behavioral influences.  Specifically, Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm it is therefore viewed as analogous art in the same field of endeavor. Additionally, Lutnick teaches determining the outcomes of wagering based on activities performed by users and as it is comparable in certain respects to Marshall which tracking and providing incentives for tasks and activities and other behavioral influences as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm. However, Marshall fails to disclose assigning portions of the award amount to a first subset of the plurality of users based on the final performance scores, wherein users of the first subset have corresponding award portions receiving one or more inputs identifying performance wagers for at least a portion of the first subset of the plurality of users for use in a new performance cycle, wherein the performance wagers correspond to a fraction of an award portion.

Lutnick discloses the providing incentives or rewards for participation in tasks determined by an algorithm. However, Marshall fails to disclose assigning portions of the award amount to a first subset of the plurality of users based on the final performance scores, wherein users of the first subset have corresponding award portions receiving one or more inputs identifying performance wagers for at least a portion of the first subset of the plurality of users for use in a new performance cycle, wherein the performance wagers correspond to a fraction of an award portion.

It would be obvious to one of ordinary skill in the art to include in the task management



	Referring to Claim 2, see discussion of claim 1 above, while Marshall in view of Lutnick teaches the system above, Marshall does not explicitly disclose a system having the limitations of, however,

Marshall teaches the operations further comprise: determining unwagered fractions of the award amount for each of the first subset of the plurality of users (see; col. 108, lines (18-24) of Lutnick teaches receiving input from a user regarding an award amount that is an amount portion, where col. 214, lines (8-21) includes the identification of where the pool is still open for additional wagering in the form of open for bets), and
generating an output identifying the unwagered fractions of the award amount to be provided to each of the first subset of the plurality of users, wherein the output triggers a transfer of the unwagered fractions of the award amount to each of the first subset of the plurality of users (see; col. 108, lines (18-24) of Lutnick teaches receiving input from a user regarding an award amount that is an amount portion, where col. 214, lines (8-21) includes the identification of where the pool is still open for additional wagering in the form of open for bets, this is viewed as a display indicating that the fraction of the pool is available for a wager).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for tasks and activities and other behavioral influences.  Specifically, Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm it is therefore viewed as analogous art in the same field of endeavor. Additionally, Lutnick teaches determining the outcomes of wagering based on activities performed by users and as it is comparable in certain respects to Marshall which tracking and providing incentives for tasks and activities and other behavioral influences as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm. However, Marshall fails to disclose the operations further comprise: determining unwagered fractions of the award amount for each of the first subset of the plurality of users, and generating an output identifying the unwagered fractions of the award amount to be provided to each of the first subset of the plurality of users, wherein the output triggers a transfer of the unwagered fractions of the award amount to each of the first subset of the plurality of users.

Lutnick discloses the providing incentives or rewards for participation in tasks determined by an algorithm. However, Marshall fails to disclose the operations further comprise: determining unwagered fractions of the award amount for each of the first subset of the plurality of users, and generating an output identifying the unwagered fractions of the award amount to be provided to each of the first subset of the plurality of users, wherein the output triggers a transfer of the unwagered fractions of the award amount to each of the first subset of the plurality of users.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall the operations further comprise: determining unwagered fractions of the award amount for each of the first subset of the plurality of users, and generating an output identifying the unwagered fractions of the award amount to be provided to each of the first subset of the plurality of users, wherein the output triggers a transfer of the unwagered 


	Referring to Claim 3, see discussion of claim 1 above, while Marshall in view of Lutnick teaches the system above, Marshall further discloses a system having the limitations of, 

the operations further comprise: identifying a threshold performance score, wherein the first subset of the plurality of users corresponds to users of the plurality of users for which a corresponding final performance score is above the threshold performance score (see; par. [0339] a specific performance metric that is linked to an award where the performance, par. [0186]-[0188] a threshold associated by a performance value for the user).


	Referring to Claim 4, see discussion of claim 1 above, while Marshall in view of Lutnick teaches the system above, Marshall discloses a system having the limitations of, 

the operations further comprise: determining one or more interim performance scores on a periodic basis or in real-time during the performance cycle (see; par. [0343] of Marshall teaches a spot check review during a certain time period in order to provide an inventive).

generating an output providing the one or more interim performance scores using event data received during the performance cycle (see; par. [0343] of Marshall teaches a spot 


	Referring to Claim 5, see discussion of claim 1 above, while Marshall in view of Lutnick teaches the system above, Marshall does not explicitly disclose a system having the limitations of, however,

Lutnick teaches the performance cycle corresponds to a period of time during which event data is generated and accumulated based on activity of the plurality of users (col. 41, line (61) – col. 42, line (12) of Lutnick teaches a specific group of players that are linked together during a time instance for participation in an event specific to them).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for tasks and activities and other behavioral influences.  Specifically, Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm it is therefore viewed as analogous art in the same field of endeavor. Additionally, Lutnick teaches determining the outcomes of wagering based on activities performed by users and as it is comparable in certain respects to Marshall which tracking and providing incentives for tasks and activities and other behavioral influences as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm. However, Marshall fails to disclose the performance cycle corresponds to a period of time during which event data is generated and accumulated based on activity of the plurality of users.



It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall the performance cycle corresponds to a period of time during which event data is generated and accumulated based on activity of the plurality of users as taught by Lutnick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall and Lutnick teach the collecting and analysis of data in order to determine the outcome of activities performed and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 1 above, while Marshall in view of Lutnick teaches the system above, Marshall discloses a system having the limitations of,

identifying the duration for the performance cycle includes receiving input corresponding to a determination of the duration (see; par. [0054] of Marshall teaches a period of time determined to monitor tasks and par. [0092] at the end of the period notification of received awards).


	Referring to Claim 7, see discussion of claim 1 above, while Marshall in view of Lutnick teaches the system above, Marshall discloses a system having the limitations of,

identifying the award amount includes receiving input corresponding to a determination of the award amount (see; par. [0092] of Marshall teaches a notification of an award amount based on a triggered event).


	Referring to Claim 8, see discussion of claim 1 above, while Marshall in view of Lutnick teaches the system above, Marshall discloses a system having the limitations of,

the activity corresponds to one or more of a number of tasks completed, an average task duration, a shortest task duration, a longest task duration (see; par. [0235] of Marshall teaches incentives based on number of tasks and activities completed).


	Referring to Claim 9, see discussion of claim 1 above, while Marshall in view of Lutnick teaches the system above, Marshall discloses a system having the limitations of,

identifying an algorithm for evaluating event data to generate performance scores, wherein determining the final performance scores includes using the algorithm and the event data (see; par. [0026] of Marshall teaches using an algorithm to provide incentives based on timing or other criteria set by the reward program).


	Referring to Claim 10, see discussion of claim 1 above, while Marshall in view of Lutnick teaches the system above, Marshall does not explicitly disclose a system having the limitations of, however,

Lutnick teaches a performance wager corresponds to a prediction that a new final performance score for a user in the new performance cycle will be above one or more wagered threshold performance scores (see; col. 314, line (25) – col. 315, line (11) of Lutnick 

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for tasks and activities and other behavioral influences.  Specifically, Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm it is therefore viewed as analogous art in the same field of endeavor. Additionally, Lutnick teaches determining the outcomes of wagering based on activities performed by users and as it is comparable in certain respects to Marshall which tracking and providing incentives for tasks and activities and other behavioral influences as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm. However, Marshall fails to disclose a performance wager corresponds to a prediction that a new final performance score for a user in the new performance cycle will be above one or more wagered threshold performance scores.

Lutnick discloses a performance wager corresponds to a prediction that a new final performance score for a user in the new performance cycle will be above one or more wagered threshold performance scores.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall a performance wager corresponds to a prediction that a new final performance score for a user in the new performance cycle will be above one or more wagered threshold performance scores as taught by Lutnick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall and 


	Referring to Claim 11, see discussion of claim 1 above, while Marshall in view of Lutnick teaches the system above, Marshall discloses a system having the limitations of,

identifying a new award amount for the new performance cycle (see; Figure 1, par. [0101] and par. [0108] of Marshall teaches identifying an award based on determining an award amount for a defined time).

determining that a new start of the new performance cycle has occurred (see; par. [0205] of Marshall teaches determining a time period).

receiving new event data associated with activity of the plurality of users during the new performance cycle (see; par. [0005] and par. [0205] of Marshall teaches collecting information regarding a performance for a specific time period).

determining that a new end of the new performance cycle has occurred (see; par. [0205] of Marshall teaches a defined period of time (i.e. cycle) used to determine an award).

determining new final performance scores for the plurality of users during the new performance cycle using the new event data, wherein individual users of the plurality of users have corresponding new final performance scores (see; par. [0349] of Marshall teaches the determining of performance scores, for par. [0205] a defined period of time (i.e. cycle) for a user).
Marshall does not explicitly disclose the following limitations, however,

Lutnick teaches assigning new portions of the new award amount to a new subset of the plurality of users based on the new performance scores, wherein individual users of the new subset are assigned corresponding new award portions (see; col. 41, line (61) – col. 42, 
comparing the new performance scores with the performance wagers to identify satisfied performance wagers and non-satisfied performance wagers (see; col. 405, line (65) – col. 406, line (13) of Lutnick teaches comparing scores of wagers to determine in order to determine the outcome, winners and losers (i.e. satisfied or non-satisfied wagers)), and
assigning additional portions of the new award amount based on the satisfied performance wagers (see; col. 43, lines (29-56) of Lutnick teaches the crediting to a winner to be used for future wagers (i.e. successful performance in wagering)).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for tasks and activities and other behavioral influences.  Specifically, Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm it is therefore viewed as analogous art in the same field of endeavor. Additionally, Lutnick teaches determining the outcomes of wagering based on activities performed by users and as it is comparable in certain respects to Marshall which tracking and providing incentives for tasks and activities and other behavioral influences as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm. However, Marshall fails to disclose assigning new portions of the new award amount to a new subset of the plurality of users based on the new performance scores, wherein individual users of the new subset are assigned corresponding new award portions, comparing the new performance scores with the performance wagers to identify satisfied performance wagers and non-satisfied performance wagers, and assigning additional portions of the new award amount based on the satisfied performance wagers.



It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall assigning new portions of the new award amount to a new subset of the plurality of users based on the new performance scores, wherein individual users of the new subset are assigned corresponding new award portions, comparing the new performance scores with the performance wagers to identify satisfied performance wagers and non-satisfied performance wagers, and assigning additional portions of the new award amount based on the satisfied performance wagers as taught by Lutnick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall and Lutnick teach the collecting and analysis of data in order to determine the outcome of activities performed and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 12, see discussion of claim 11 above, while Marshall in view of Lutnick teaches the system above, Marshall does not explicitly disclose a system having the limitations of, however,

Lutnick teaches the operations further include: generating an output identifying the additional portions of the new award amount be provided to users of the plurality of users having satisfied performance wagers, wherein the output triggers a transfer of the additional portions of the new award amount to users of the plurality of users having satisfied performance wagers (see; col. 43, lines (29-56) of Lutnick teaches allow users to clear credits or utilize how they want it to be based on results of the wagers).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for tasks and activities and other behavioral influences.  Specifically, Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm it is therefore viewed as analogous art in the same field of endeavor. Additionally, Lutnick teaches determining the outcomes of wagering based on activities performed by users and as it is comparable in certain respects to Marshall which tracking and providing incentives for tasks and activities and other behavioral influences as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm. However, Marshall fails to disclose the operations further include: generating an output identifying the additional portions of the new award amount be provided to users of the plurality of users having satisfied performance wagers, wherein the output triggers a transfer of the additional portions of the new award amount to users of the plurality of users having satisfied performance wagers.

Lutnick discloses the operations further include: generating an output identifying the additional portions of the new award amount be provided to users of the plurality of users having satisfied performance wagers, wherein the output triggers a transfer of the additional portions of the new award amount to users of the plurality of users having satisfied performance wagers.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall the operations further include: generating an output identifying the additional portions of the new award amount be provided to users of the plurality of users having satisfied performance wagers, wherein the output triggers a transfer of the additional portions of the new award amount to users of the plurality of users having satisfied 


	Referring to Claim 13, see discussion of claim 1 above, while Marshall in view of Lutnick teaches the system above, Marshall does not explicitly disclose a system having the limitations of, however,

Lutnick teaches receiving one or more inputs identifying new performance wagers for at least a portion of the new subset of the plurality of users for use in a further performance cycle, wherein the new performance wagers correspond to a new fraction of a new award portion (see; col. 43, line (29-56)) of Lutnick teaches receiving a new wager for the performance of a player for the current game (i.e. cycle) where the winnings are credits that can be used in future wagers, where the new wagers can bet on a portion of the next prize).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for tasks and activities and other behavioral influences.  Specifically, Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm it is therefore viewed as analogous art in the same field of endeavor. Additionally, Lutnick teaches determining the outcomes of wagering based on activities performed by users and as it is comparable in certain respects to Marshall which tracking and providing incentives for tasks and activities and other behavioral influences as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm. However, Marshall fails to disclose receiving one or more inputs identifying new performance wagers for at least a portion of the new subset of the plurality of users for use in a further performance cycle, wherein the new performance wagers correspond to a new fraction of a new award portion.

Lutnick discloses receiving one or more inputs identifying new performance wagers for at least a portion of the new subset of the plurality of users for use in a further performance cycle, wherein the new performance wagers correspond to a new fraction of a new award portion.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall receiving one or more inputs identifying new performance wagers for at least a portion of the new subset of the plurality of users for use in a further performance cycle, wherein the new performance wagers correspond to a new fraction of a new award portion as taught by Lutnick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall and Lutnick teach the collecting and analysis of data in order to determine the outcome of activities performed and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 14, see discussion of claim 13 above, while Marshall in view of Lutnick teaches the system above, Marshall does not explicitly disclose a system having the limitations of, however,

Lutnick teaches determining unwagered fractions of the new award amount for each of the new subset of the plurality of users (see; col. 114, lines (2-26) of Lutnick teaches as part of pool determining an award for available wagers), and
generating an output identifying the unwagered fractions of the new award amount to be provided to each of the new subset of the plurality of users, wherein the output triggers a transfer of the unwagered fractions of the new award amount to each of the new subset of the plurality of users (see; col. 268, lines (6-67) of Lutnick teaches determining a separate progressive jackpot and the award amounts for each possible bets, and the payout will take place when the jackpot is hit, or smaller win amounts to users over time (i.e. fraction of award portion)).


The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for tasks and activities and other behavioral influences.  Specifically, Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm it is therefore viewed as analogous art in the same field of endeavor. Additionally, Lutnick teaches determining the outcomes of wagering based on activities performed by users and as it is comparable in certain respects to Marshall which tracking and providing incentives for tasks and activities and other behavioral influences as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm. However, Marshall fails to disclose determining unwagered fractions of the new award amount for each of the new subset of the plurality of users, and generating an output identifying the unwagered fractions of the new award amount to be provided to each of the new subset of the plurality of users, wherein the output triggers a transfer of the unwagered fractions of the new award amount to each of the new subset of the plurality of users.

Lutnick discloses determining unwagered fractions of the new award amount for each of the new subset of the plurality of users, and generating an output identifying the unwagered fractions of the new award amount to be provided to each of the new subset of the plurality of users, wherein 

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall determining unwagered fractions of the new award amount for each of the new subset of the plurality of users, and generating an output identifying the unwagered fractions of the new award amount to be provided to each of the new subset of the plurality of users, wherein the output triggers a transfer of the unwagered fractions of the new award amount to each of the new subset of the plurality of users as taught by Lutnick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall and Lutnick teach the collecting and analysis of data in order to determine the outcome of activities performed and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 15, see discussion of claim 11 above, while Marshall in view of Lutnick teaches the system above, Marshall does not explicitly disclose a system having the limitations of, however,

Lutnick teaches the new award includes a carryover award amount corresponding to wagered fractions of the award portions (see; col. 268, lines (6-67) of Lutnick teaches determining a separate progressive jackpot and the award amounts for each possible bets, and the payout will take place when the jackpot is hit, or smaller win amounts to users over time (i.e. fraction of award portion)).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for tasks and activities and other behavioral influences.  Specifically, Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm it is therefore viewed as analogous art in the same field of endeavor. Additionally, 

Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm. However, Marshall fails to disclose the new award includes a carryover award amount corresponding to wagered fractions of the award portions.

Lutnick discloses the new award includes a carryover award amount corresponding to wagered fractions of the award portions.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall the new award includes a carryover award amount corresponding to wagered fractions of the award portions as taught by Lutnick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall and Lutnick teach the collecting and analysis of data in order to determine the outcome of activities performed and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 16, see discussion of claim 11 above, while Marshall in view of Lutnick teaches the system above, Marshall does not explicitly disclose a system having the limitations of, however,

the new award does not include a carryover award amount corresponding to wagered fractions of the award portions (see; col. 390, lines (36-50) of Lutnick teaches the new award is single award, and not drawn from the progressive jackpot).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for tasks and activities and other behavioral influences.  Specifically, Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm it is therefore viewed as analogous art in the same field of endeavor. Additionally, Lutnick teaches determining the outcomes of wagering based on activities performed by users and as it is comparable in certain respects to Marshall which tracking and providing incentives for tasks and activities and other behavioral influences as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm. However, Marshall fails to disclose the new award does not include a carryover award amount corresponding to wagered fractions of the award portions.

Lutnick discloses the new award does not include a carryover award amount corresponding to wagered fractions of the award portions.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Marshall the new award does not include a carryover award amount corresponding to wagered fractions of the award portions as taught by Lutnick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Marshall and Lutnick teach the collecting and analysis of data in order to determine the outcome of activities performed and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 17, see discussion of claim 11 above, while Marshall in view of Lutnick teaches the system above, Marshall does not explicitly disclose a system having the limitations of, however,

Lutnick teaches the additional portions of the new award amount are greater than corresponding wagered fractions of the award portions (see; col. 372, lines (17-34) of Lutnick teaches the new award is based on the collected amount during the progressive plus an initial starting amount (i.e. greater than wagered fractions).

The Examiner notes that Marshall teaches similar to the instant application teaches tracking and providing incentives for tasks and activities and other behavioral influences.  Specifically, Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm it is therefore viewed as analogous art in the same field of endeavor. Additionally, Lutnick teaches determining the outcomes of wagering based on activities performed by users and as it is comparable in certain respects to Marshall which tracking and providing incentives for tasks and activities and other behavioral influences as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Marshall discloses the providing incentives or rewards for participation in tasks determined by an algorithm. However, Marshall fails to disclose the additional portions of the new award amount are greater than corresponding wagered fractions of the award portions.

Lutnick discloses the additional portions of the new award amount are greater than corresponding wagered fractions of the award portions.

It would be obvious to one of ordinary skill in the art to include in the task management



	Referring to Claim 18, Marshall in view of Lutnick teaches a method.  Claim 18 recites the same or similar limitations as those addressed above in claim 1, Claim 18 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 35, Marshall in view of Lutnick teaches a computer program product.  Claim 35 recites the same or similar limitations as those addressed above in claim 1, Claim 35 is therefore rejected for the same reasons as set forth above in claim 1.

	Referring to Claim 45, see discussion of claim 35 above, while Marshall in view of Lutnick teaches the method above Claim 45 recites the same or similar limitations as those addressed above in claim 11, Claim 45 is therefore rejected for the same or similar limitations as set forth above in claim 11.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Venkat et al. (U.S. Patent Publication 2014/0135084 A1) discloses a wagering game with physical game input.
Liu et al. (U.S. Patent Publication 2004/0093402 A1) discloses a system and method for managing a computer system performance tuning initiative in a networked computing environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571)270-7789.  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gart Matthew can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623